Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 19 are pending.  Claims 1, 10, 11 are independent.    File date is 12-30-2019.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponnuswamy et al. (US PGPUB No. 20180225592).     	
 
Regarding Claims 1, 10, 11, Ponnuswamy discloses a method for determining device attributes using a classifier hierarchy and a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process and a system for determining device attributes using a classifier hierarchy, comprising: 
a)  sequentially applying a plurality of sub-models of a hierarchy to a plurality of features extracted from device activity data, wherein the sequential application ends with applying a last sub-model of the plurality of sub-models (Ponnuswamy ¶ 126, ll 1-18: profile builder selects at least a subset of the cluster groups obtained from a device type dataset as relevant cluster groups; selection of relevant cluster groups, from the cluster groups obtained from a device type dataset, is based on the attributes that are known for the target device; (subset of group analogous to indicated sub-models)), wherein each sub-model includes a plurality of classifiers, wherein each sub-model outputs a class when applied to at least a portion of the plurality of features, wherein each class is a classifier output representing a device attribute, wherein applying the plurality of sub-models further comprise iteratively determining a next sub-model to apply based on the class output by a most recently applied sub-model and the hierarchy; (Ponnuswamy  ¶ 070, ll 9-17: global dataset, with the added labels, is added to the labeled global dataset; expanded labeled global dataset input into the supervised machine learning algorithm; supervised machine learning algorithm modifies and/or refines the classifier function based on the new device data of the global dataset; labeled global dataset is iteratively expanded and/or modified, such that the accuracy of the classifier function is iteratively improved; ¶ 126, ll 1-5: profile builder selects at least a subset of the cluster groups obtained from a device type dataset as relevant cluster groups; selection of relevant cluster groups, from the cluster groups obtained from a device type dataset, is based on the attributes that are known for the target device) and 
b)  determining a device attribute based on the class output by the last sub-model. (Ponnuswamy ¶ 028: a particular behavior (device attribute) that is common to multiple relevant clusters (i.e. a particular class) is identified; the values, for the particular behavior, indicated by each such relevant cluster are identified; a weight, corresponding to each value, is determined; the weight is determined based on various factors, such as: ¶ 029: (a) an attribute type of the attribute that is shared between a particular relevant cluster and the target device; ¶ 030: (b) a behavior type of the common behavior shared across the relevant clusters)      

Furthermore for Claim 11, Ponnuswamy discloses wherein a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform operations. (Ponnuswamy ¶ 203, ll 1-7: computer system includes a main memory, such as a random access memory (RAM) or other dynamic storage device, coupled to bus for storing information and instructions to be executed by processor)

Regarding Claims 2, 12, Ponnuswamy discloses the method of claim 1 and the system of claim 11, wherein the device activity data includes network activity data. (Ponnuswamy ¶ 211, ll 1-8: network link provides data communication through one or more networks to other data devices; network link provides a connection through local network to a host computer 824 or to data equipment operated by an Internet Service Provider (ISP); ISP in turn provides data communication services through the world wide packet data communication network referred to as the “Internet” (i.e. network traffic); ¶ 086, ll 1-3: device monitoring engine configured to monitor and collect device data for one or more devices in a communication network; ¶ 099, ll 3-6: device monitoring engine intercepts data being transmitted from a particular device; transmitted data may include media access control (MAC) address of the particular device)    

Regarding Claims 3, 13, Ponnuswamy discloses the method of claim 2 and the system of claim 12, wherein the network activity data includes at least one of: amount of traffic sent, amount of traffic received, domains used, ports used, a number of sessions, and a number of hosts that are talked to. (Ponnuswamy ¶ 091, ll 1-6: events related to a communications network include events related to an RF environment; events related to a communication network include a change in the deployment of network devices in the RF environment (such as the number of network devices, and/or the locations of network devices); (selected: number of sessions, number of hosts that are talked to))    

Regarding Claims 4, 14, Ponnuswamy discloses the method of claim 1 and the system of claim 11, wherein each classifier is trained to output a class and a confidence score, wherein the class output by each sub-model is determined based on the class and the confidence score output by each classifier of the sub-model. (Ponnuswamy ¶ 028; ¶ 034: particular behavior that is common to multiple relevant clusters is identified; values, for particular behavior, indicated by each such relevant cluster are identified; a weight, corresponding to each value, is determined; weight determined based on various factors, such as: (a) attribute type shared between a particular relevant cluster and the target device; (b) behavior type of the common behavior; (c) number of device attributes that are shared; (d) a number of devices in a particular relevant cluster; (e) particular time period in which device data was collected; and (f) a correlation strength between attributes and behaviors associated with a particular relevant cluster; ¶ 067, ll 1-3: classifier function determines that a particular set of device data corresponds to device type; ¶ 068, ll 1-5: global dataset is a training dataset for input into a supervised machine learning algorithm; labeled global dataset includes multiple sets of device data, and labels corresponding to each set of device data)    

Regarding Claims 5, 15, Ponnuswamy discloses the method of claim 4 and the system of claim 14, wherein the class output by each sub-model is a first class output by a first classifier of the plurality of classifiers of the sub-model, wherein a first confidence score output by the first classifier is above a threshold. (Ponnuswamy ¶ 088, ll 8-9: change in value, between historical average connection time and current connection time, may be 20 ms; change in value of 20 ms may be greater than a threshold; (value, weight compared to a threshold parameter); ¶ 067, ll 1-3: classifier function determines that a particular set of device data corresponds to a device type)    

Regarding Claims 6, 16, Ponnuswamy discloses the method of claim 1 and the system of claim 11, wherein the plurality of sub-models is trained using a training data set including training device activity data and a plurality of training labels indicating a plurality of training device attribute classes, further comprising:
preprocessing the training data by removing training device activity data related to at least one of: a device for which at least one device attribute is unlabeled, and a device for which at least one device attribute is inconsistently labeled. (Ponnuswamy ¶ 068, ll 1-5: global dataset is a training dataset for input into a supervised machine learning algorithm; labeled global dataset includes multiple sets of device data, and labels corresponding to each set of device data; ¶ 095, ll 1-5: an excluded dataset is a subset of the raw dataset that is not used (removed) to determine a network communication configuration of a target device; excluded dataset is not included in the global dataset; ¶ 093, ll 7-18: based on event type, anomaly detection engine determines whether to classify particular set of device data into the included dataset or the excluded dataset (i.e. removed data); event detection engine detects a combination and/or sequence of events that have caused a change in behavior; anomaly detection engine determines one or more event types of the event; based on event types, anomaly detection engine determines whether to classify particular set of device data into the included dataset or the excluded dataset (i.e. removed data))    

Regarding Claims 7, 17, Ponnuswamy discloses the method of claim 1 and the system of claim 11, wherein the plurality of sub-models is trained using a training data set including a plurality of training labels indicating a plurality of training device attribute classes, further comprising:
removing at least one of the plurality of training device attribute classes. (Ponnuswamy  ¶ 095, ll 1-5: an excluded dataset is a subset of the raw dataset that is not used to determine a network communication configuration of a target device; excluded dataset is not included in the global dataset; ¶ 093, ll 7-18: based on event type, anomaly detection engine determines whether to classify particular set of device data into the included dataset or the excluded dataset (i.e. removed data); event detection engine detects a combination and/or sequence of events that have caused a change in behavior; anomaly detection engine determines one or more event types of the events; based on event types, anomaly detection engine determines whether to classify particular set of device data into the included dataset or the excluded dataset (i.e. removed data))    

Regarding Claims 8, 18, Ponnuswamy discloses the method of claim 6 and the system of claim 16, wherein removing at least one of the plurality of training device attribute classes further comprises:
merging at least two of the plurality of training device attribute classes into a merged training device attribute class, wherein one classifier among the hierarchy is trained to output a confidence score for the merged training device attribute class. (Ponnuswamy ¶ 084, ll 1-20: merger module configured to merge conflicting values, for the same behavior, associated with multiple relevant clusters to form a target device profile; attributes of a target device includes both an operating channel of 36 (at 40 MHz width) and an SNR of 20 dB; first relevant cluster indicates a correlation between (a) an operating channel of 36 (at 40 MHz width) and (b) a connection time of 30 ms; each of first relevant cluster and second relevant cluster share a device attribute with the target device; first relevant cluster and second relevant cluster are associated with different values for same behavior (i.e. connection time); merger module determines a weighted average of different values for connection time in order to determine an expected value for a connection time for a target device; ¶ 130, ll 1-13: for each behavior that is common to multiple relevant clusters, profile builder applies a merger algorithm to determine an expected value for behavior for the target device; profile builder (and/or a merger module thereof) determines a first value, for common behavior, associated with one relevant cluster; profile builder determines a second value, for common behavior, associated with another relevant cluster; profile builder computes a weighted average of first value and second value; weighted average is an expected value, for common behavior, for target device)    

Regarding Claims 9, 19, Ponnuswamy discloses the method of claim 1 and the system of claim 11, further comprising:
a)  creating a device profile using the determined device attribute; (Ponnuswamy ¶ 056, ll 1-3: target device profile generation framework configured to generate a target device profile)    
b)  monitoring behavior of a device based on the device profile in order to detect an abnormal behavior; (Ponnuswamy ¶ 086, ll 1-4: device monitoring engine configured to monitor and collect device data for one or more devices in a communication network; collected device data referred to as a “raw dataset”) and
c)  performing at least one mitigation action with respect to the device based on the detected abnormal behavior. (Ponnuswamy ¶ 057, ll 17-22: configuration engine configures an AP, in RF environment of target device; wait at least 25.0 ms before generating a time-out error during execution of a particular association operation or taking a specific corrective action (i.e. such as a mitigation action) in order to recover from or prevent a potential connectivity issue)    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG H SHIN/                                                                                                  9-11-2022Primary Examiner, Art Unit 2452